DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham.
	There is disclosed in Graham a brewing apparatus, comprising: a container 30; a base 31 supporting the container; an insert 51 arranged in the container; a conduit 49 for transporting a liquid; a pump 42 located in the base for pumping a liquid through the conduit; a passageway 53 centrally mounted in a bottom of the insert for receiving an upper end of the conduit; a removable cover 55 mounted on an upper opening of the insert; a removable lid 58 arranged on the upper side of the container; a bottom 33 arranged in the container, the bottom including a container inlet .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Takizawa ‘203.
	Takizawa discloses, in a brewing apparatus, the use of a cooling insert 58 for use with or in place of a brewing insert 50, the cooling insert allowing for the cooling of a brewed beverage from the brewing insert.
	It would have been obvious to one skilled in the art to provide the apparatus of Graham with the cooking insert taught in Takizawa, in order to produce a cooled beverage from a beverage produced from the brewing apparatus insert.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Unger et al.
	Unger discloses, in a brewing apparatus, the use of a display 100 and button 98 located on a base 12.
.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Dym, Stein, Garvey, Enomoto and Takizawa et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761